Exhibit 10.1


GLOBALSCAPE, INC.
INCENTIVE STOCK OPTION AGREEMENT


This Incentive Stock Option Agreement (the “Agreement”) is entered into between
GLOBALSCAPE, Inc., a Delaware corporation (the “Company”), and (Name) (the
“Optionee”) as of the (Day) day of (Month) (the “Date of Grant”).  In
consideration of the mutual promises and covenants made herein, the parties
hereby agree as follows:


1.           Grant of Option.  Under the terms and conditions of the Company’s
2010 Employee Long-Term Equity Incentive Plan (the “Plan”), which is
incorporated herein by reference, the Company grants to the Optionee an option
(the “Option”) to purchase from the Company all or any part of a total of
[number] shares of the Company’s Common Stock, par value $0.001 per share (the
“Stock”), at a price of $0.00 per share.


2.           Character of Option.  The Option is an “incentive stock option”
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended; provided, however, that to the extent the Option does not qualify as an
incentive option by virtue of exceeding the $100,000 limitation in Section
422(d) of such Code, the Option shall be treated as an option other than an
incentive stock option.


3.           Term.  The Option will expire on the day prior to the tenth
anniversary of the Date of Grant or, in the event of the Optionee’s termination
of service as an employee, director, or advisor of the Company, on such earlier
date as may be provided in the Plan.


4.           Vesting; Exercisability.  Subject to any provisions of the Plan
concerning exercisability and vesting of options, and contingent upon the
Optionee’s continuous status as an Employee, the Option shall vest and be
exercisable according to the following schedule:


Total
Percent
Vested
 
 
Period
00.0%
Prior to the first anniversary of the Date of Grant
33.3%
As of the first anniversary of the Date of Grant
66.7%
As of the second anniversary of the Date of Grant
100.0%
As of the third anniversary of the Date of Grant

 
The unexercised portion of the Option that becomes vested during one period may
be carried over to a subsequent period or periods, and the right of the Optionee
to exercise the Option as to such vested portion shall continue for the entire
term, unless otherwise forfeited under the terms of the Plan or this Agreement.
 
 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
In the event Optionee ceases to be an Employee, any unvested portion of the
Option shall be forfeited immediately, and any vested portion of the Option
shall be exercisable only as provided under the Plan.
 
Notwithstanding anything else to the contrary herein, upon the occurrence of a
“Change of Control,” this Option shall become fully exercisable.  The term
“Change of Control” means the first day that any one or more of the following
conditions has been satisfied:


(i) the sale, transfer, or assignment to, or other acquisition by any other
entity or entities (other than a Subsidiary), of all or substantially all of the
Company’s assets and business in one or a series of related transactions;


(ii) a third person, including a “group” as determined in accordance with
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), obtains the Beneficial Ownership (as defined in Rule 13d-3
promulgated under the Exchange Act) of Common Stock having fifty percent (50%)
or more of the then total number of votes that may be cast for the election of
members of the Board; provided, however, that if Thomas W. Brown and/or David L.
Mann acquire, directly or indirectly, Beneficial Ownership of Common Stock
having 50% or more of the then total number of votes that may be cast for the
election of members of the Board, then it shall not be deemed a Change of
Control; or


(iii) during any two-consecutive year period, the individuals who, at the
beginning of such period, constitute the Board (“Incumbent Directors”) cease for
any reason other than death to constitute at least a majority of the members of
the Board; provided, however, that except as set forth in this Section
2(f)(iii), an individual who becomes a member of the Board subsequent to the
beginning of the two-year period, shall be deemed to have satisfied such
two-year requirement and shall be deemed an Incumbent Director if such Director
was elected by or on the recommendation of, or with the approval of, at least
two-thirds of the Directors who then qualified as Incumbent Directors either
actually (because they were Directors at the beginning of such period) or by
operation of the provisions of this Section; if any such individual initially
assumes office as a result of or in connection with either an actual or
threatened solicitation with respect to the election of Directors (as such terms
are used in Rule 14a-12(c) of Regulation 14A promulgated under the Exchange Act)
or other actual or threatened solicitations of proxies or consents by or on
behalf of a person other than the Board, then such individual shall not be
considered an Incumbent Director; or


(iv) a merger, consolidation, reorganization or other business combination (a
“Transaction”), as a result of which the stockholders of the Company immediately
prior to such Transaction own, directly or indirectly, immediately following
such Transaction less than a majority of the combined voting power of the
outstanding voting securities of the entity resulting from such Transaction.


5.           Procedure for Exercise.  Exercise of the Option or a portion
thereof shall be effected by the Optionee giving written notice directly to the
Company of the Optionee’s intent to exercise the Option. Optionee shall give
such written notice using the Company’s Stock Option Exercise Notice form in
effect at the time the Optionee desires to exercise this Option. A copy of such
notice in effect as of the Date of Grant is attached to this agreement.
 
 
Page 2 of 4

--------------------------------------------------------------------------------

 
 
6.           Payment of Purchase Price.  Payment of the purchase price for any
shares of the Stock purchased pursuant to the Option and as prescribed in
Section 1 above shall be in accordance with the provisions of the Plan and this
Agreement. Payment of the purchase price is due the Company within seven
business days of the Company receiving written notification from the Optionee of
Optionee’s intent to exercise the Option. If payment of the purchase price for
all shares cited in the Option exercise notification is not received by the
Company within seven business days of the Company receiving such written
notification of the exercise, the Company will treat that written notice as
expired and will not complete the option exercise. In that case, Optionee must
submit to the Company a new written notice of Optionee’s intent to exercise the
Option. For the avoidance of doubt and to confirm, the Company does not accept
standing Option exercise orders under which the Optionee informs the Company of
Optionee’s intent to purchase shares pursuant to the Option in multiple tranches
with multiple payments over time.


7.           Tax Withholding.  If the Company shall be required to withhold any
federal, state, or local tax in connection with the exercise of the Option, it
shall be a condition to such exercise that the Optionee pay or make provision
satisfactory to the Company for payment of all such taxes.  The Optionee may
make payment of taxes using any method described in Section 1.10(b) of the Plan.


8.           Issuance of Shares.  The Company shall issue to the Optionee the
number of shares of Stock purchased by exercise of this Option upon receipt by
the Company of payment of both the purchase price described in Section 6 and the
applicable taxes described in Section 7.


9.           Transfer of Options.  The Option may not be transferred except (i)
by will or the laws of descent and distribution or (ii) pursuant to the terms of
a qualified domestic relations order, as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, and, during the
lifetime of the Optionee, may be exercised only by the Optionee or by the
Optionee’s legally authorized representative.


10.           Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 9, this Option may not be exercised unless
the Optionee, at the time he or she exercises this Option, is, and has been at
all times since the Date of Grant of this Option, a director of the Company or
any parent or subsidiary of the Company as defined in Section 424(e) or (f) of
the Code (“Eligible Participant”).


Unless otherwise provided in this Agreement or any severance agreement, vested
Options granted under the Plan shall expire, terminate or otherwise be forfeited
as follows:


(i)           twelve (12) months after the date of death as further provided in
the Plan;


(ii)           twelve (12) months after the date of Permanent Disability as
further provided in the Plan; and


(iii)           immediately if no longer an Eligible Participant.
 
 
Page 3 of 4

--------------------------------------------------------------------------------

 
 
11.           Acceptance of the Plan.  The Option is granted subject to all of
the applicable terms and provisions of the Plan, and such terms and provisions
are incorporated by reference herein.  The Optionee hereby accepts and agrees to
be bound by all the terms and conditions of the Plan.


12.           No Shareholder Rights.  Prior to exercise of this Option, the
Optionee shall not be entitled to any rights of a shareholder with respect to
the Stock, including (without limitation) the right to vote such Stock, receive
dividends or other distributions thereon, exercise preemptive rights or be
notified of shareholder meetings, and, except as otherwise provided in this
Option, such Optionee shall not be entitled to any shareholder notice or other
communication concerning the business or affairs of the Company.  Optionee
further agrees that the Company’s obligations to issue shares is subject to
Optionee’s prior execution of a shareholder’s agreement containing such
restrictions deemed necessary and appropriate by the Board.


13.           Governing Law; Venue.  The laws of the State of Texas, excluding
its conflicts laws, shall govern this Agreement the rights and obligations of
the parties hereto, the entire relationship between the parties hereto, and all
matters arising out of or relating to this Agreement.  ANY LAWSUIT OR OTHER
LEGAL PROCEEDING BETWEEN THE PARTIES SHALL BE BROUGHT ONLY IN THE CIVIL DISTRICT
COURTS OF BEXAR COUNTY, TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF TEXAS, SAN ANTONIO DIVISION.  THE PARTIES HEREBY CONSENT TO
THE PERSONAL AND EXCLUSIVE JURISDICTION AND VENUE OF THIS COURT.


14.           Amendment.  This Agreement may be amended by an instrument in
writing signed by both the Company and the Optionee.


15.           Successors and Assigns.  The terms and provisions of this Option
shall inure to the benefit of, and be binding upon, the Company and the holders
hereof and their respective successors and assigns.


16.           Survival of Provisions.  In the event the Option granted hereunder
is exercised by Optionee in whole or in part, the representations, warranties,
covenants and agreements of Optionee under this Option shall survive such
exercise and purchase of the Shares.


 This Incentive Stock Option Agreement is executed to be effective as of the
Date of Grant.




OPTIONEE                                                                           GLOBALSCAPE,
INC.








______________________________                         By:  ______________________________
(Optionee
name)                                                                                    Chief
Financial Officer
 
 
 
 
 
Page 4 of 4

--------------------------------------------------------------------------------

 



